Title: John Adams to Abigail Adams, 7 April 1797
From: Adams, John
To: Adams, Abigail


        
          My Dearest Friend
          Philadelphia April 7. 1797
        
        I recd. to day your favour of March 29th. I write you every Post day and send my Letter to the office. If they do not come regularly to you it must be owing to the office.
        
        It would hurt me to refuse the request of my Nephew Elisha Adams: but you gave him and his Mother all the Answer in your Power. If Dr Tufts has any Money of mine in his hands, I should be glad if he would Supply my Nephew and take his Security. I never was in greater Straits for money in my Life, than at this time. I know not how to get along and expect to be obliged to borrow at the bank. But it is in vain to talk to the People about these Things
        I want Physick and I want Exercise: but I want your assistance more than either. You must come and leave the Place to the mercy of Winds.
        I will let them, the Places all out next Year for what they will fetch in money. reserving the house and Garden.
        You must come here and see, before you will have an Idea of the, continual Application to Business, to which I am called. I should not have believed it possible for my Eyes to have read the Papers which are brought me every day and every hour of the day. I wonder not that my Predecessor was weary.
        Adets Visit was not in a public Capacity. He solicited a private Interview and I consented. The Purport was to clear up his Character. But it was of no Consequence.— I shall not write about it. He is now soliciting Permission to call on me to take Leave before his Departure. It is hardly consistent to grant it— But I wont make difficulties & give them handles about such Trifles—dont mention this.
        You must come, at all Events and leave the Place as you can—nay if you leave it common and bring Mrs Brisler & her Children. You must hire Horses as I wrote you. tell Louisa We shall have a pretty Chamber for her. she will have the honour of sleeping & dressing and reading & writing in no less an Apartment than that in which the celebrated Washington transacted all the Business of the Govt. But this must not be whispered. it will be tho’t too irreverent.
        On the 4th. I inclosed a Post note for 600— make the best bargain you can for Horses.— You must go for the Hot months to East Chester, and keep your Horses at the Tavern & pay for your board—and I must go to the Feoderal City—that must be my farm in future: and I shall have as much more plague as less Pleasure, in it, than I had in the Quincy farm. You must get my Brother to board Billlngs— But I believe you must get Mears at least for this summer. I am determined not to be perplexed with Farms. Dr Tufts may Let all but the House for a Rent or upon shares or any Way.
        Come away and leave it to Chance. My Duty to my Mother & love to my Brother and Neighbours and friends. it would give me

great Pleasure to see them— But I fear it will not be possible this Year.
        Cousin Boylston was in the right.— My farm would give me more Pleasure in a Week than my office in four Years— Except that all the Pleasure of Life that is solid consists in doing ones duty. You invite me to write and you must take such Trash and I can write without thinking.
        Yet I think a great deal about you— I wish I could come to escort you but that is impossible.
        affectionately
        
          J. A.
        
      